
	
		I
		112th CONGRESS
		1st Session
		H. R. 1833
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2011
			Ms. Schakowsky (for
			 herself, Mr. Ryan of Ohio,
			 Mr. Wu, and
			 Mr. Stark) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Public Health Service Act to improve mental
		  and behavioral health services on college campuses.
	
	
		1.Short titleThis Act may be cited as the
			 Mental Health on Campus Improvement
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The 2010
			 Association of University and College Counseling Center Directors Survey found
			 that the average ratio of counselors to students on campus is nearly 1 to 1,940
			 and is often far higher on large campuses. The International Association of
			 Counseling Services accreditation standards recommends 1 counselor per 1,000 to
			 1,500 students.
			(2)College Counselors
			 report that 10.8 percent of enrolled students sought counseling in the past
			 year, totaling an estimated 2,000,000 students.
			(3)Over 90 percent of
			 counseling directors believe there is an increase in the number of students
			 coming to campus with severe psychological problems; today, 44 percent of the
			 students who visit campus counseling centers are dealing with severe mental
			 illness, up from 16 percent in 2000, and 24 percent are on psychiatric
			 medication, up from 17 percent in 2000.
			(4)The majority of
			 campus counseling directors report that the demand for services and the
			 severity of student needs are growing without an increase in resources.
			(5)Many students who
			 need help never receive it. Only 15 percent of college students who commit
			 suicide received campus counseling. Of students who seriously consider suicide
			 each year, only 52% of them seek any professional help at all.
			(6)A
			 2010 American College Health Association survey of more than 95,000 college and
			 university students revealed that, within the last 12 months, 48 percent of
			 students report having felt overwhelming anxiety, 31 percent felt so depressed
			 it was difficult to function, and 46 percent felt hopeless. Both the ACHA
			 survey as well as the National Research Consortium of Counseling Centers in
			 Higher Education found that 6 percent of students have seriously considered
			 suicide in the past 12 months.
			(7)Research conducted
			 between 1997 and 2009, and presented at the 118th annual convention of the
			 American Psychological Association found that more students are grappling with
			 depression and anxiety disorders than did a decade ago. The study found that of
			 students who sought college counseling, 41 percent had moderate to severe
			 depression in 2009, that number was 34 percent in 1997.
			(8)A
			 survey conducted by the University of Idaho Student Counseling Center in 2000
			 found that 77 percent of students who responded reported that they were more
			 likely to stay in school because of counseling and that their school
			 performance would have declined without counseling.
			(9)Students with
			 psychological issues often struggle academically and are at risk for dropping
			 out of school. Counseling has been shown to address these issues while having a
			 positive impact on students remaining in school. A 6-year longitudinal study
			 found college students receiving counseling to have an 11.4 percent higher
			 retention rate than the general university population (Turner & Berry,
			 2000).
			3.Improving mental
			 and behavioral health on college campusesTitle V of the Public Health Service Act is
			 amended by inserting after section 520E–2 (42 U.S.C. 290bb–36b) the
			 following:
			
				520E–3.Grants to
				improve mental and behavioral health on college campuses
					(a)PurposeIt
				is the purpose of this section, with respect to college and university
				settings, to—
						(1)increase access to
				mental and behavioral health services;
						(2)foster and improve
				the prevention of mental and behavioral health disorders, and the promotion of
				mental health;
						(3)improve the
				identification and treatment for students at risk;
						(4)improve
				collaboration and the development of appropriate levels of mental and
				behavioral health care;
						(5)reduce the stigma
				for students with mental health disorders and enhance their access to mental
				health services; and
						(6)improve the
				efficacy of outreach efforts.
						(b)GrantsThe
				Secretary, acting through the Administrator and in consultation with the
				Secretary of Education, shall award competitive grants to eligible entities to
				improve mental and behavioral health services and outreach on college and
				university campuses.
					(c)EligibilityTo
				be eligible to receive a grant under subsection (b), an entity shall—
						(1)be an institution
				of higher education (as defined in section 101 of the Higher Education Act of
				1965 (20 U.S.C. 1001)); and
						(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require, including the information required
				under subsection (d).
						(d)ApplicationAn
				application for a grant under this section shall include—
						(1)a description of
				the population to be targeted by the program carried out under the grant, the
				particular mental and behavioral health needs of the students involved;
						(2)a description of
				the Federal, State, local, private, and institutional resources available for
				meeting the needs of such students at the time the application is
				submitted;
						(3)an outline of the
				objectives of the program carried out under the grant;
						(4)a description of
				activities, services, and training to be provided under the program, including
				planned outreach strategies to reach students not currently seeking
				services;
						(5)a plan to seek
				input from community mental health providers, when available, community groups,
				and other public and private entities in carrying out the program;
						(6)a plan, when
				applicable, to meet the specific mental and behavioral health needs of veterans
				attending institutions of higher education;
						(7)a description of
				the methods to be used to evaluate the outcomes and effectiveness of the
				program; and
						(8)an assurance that
				grant funds will be used to supplement, and not supplant, any other Federal,
				State, or local funds available to carry out activities of the type carried out
				under the grant.
						(e)Special
				considerationsIn awarding grants under this section, the
				Secretary shall give special consideration to applications that describe
				programs to be carried out under the grant that—
						(1)demonstrate the
				greatest need for new or additional mental and behavioral health services, in
				part by providing information on current ratios of students to mental and
				behavioral health professionals;
						(2)propose effective
				approaches for initiating or expanding campus services and supports using
				evidence-based practices;
						(3)target
				traditionally underserved populations and populations most at risk;
						(4)where possible,
				demonstrate an awareness of, and a willingness to, coordinate with a community
				mental health center or other mental health resource in the community, to
				support screening and referral of students requiring intensive services;
						(5)identify how the
				college or university will address psychiatric emergencies, including how
				information will be communicated with families or other appropriate parties;
				and
						(6)demonstrate the
				greatest potential for replication and dissemination.
						(f)Use of
				fundsAmounts received under a grant under this section may be
				used to—
						(1)provide mental and
				behavioral health services to students, including prevention, promotion of
				mental health, voluntary screening, early intervention, voluntary assessment,
				treatment, management, and education services relating to the mental and
				behavioral health of students;
						(2)provide outreach
				services to notify students about the existence of mental and behavioral health
				services;
						(3)educate students,
				families, faculty, staff, and communities to increase awareness of mental
				health issues;
						(4)support student
				groups on campus that engage in activities to educate students, including
				activities to reduce stigma surrounding mental and behavioral disorders, and
				promote mental health wellness;
						(5)employ
				appropriately trained staff;
						(6)provide training
				to students, faculty, and staff to respond effectively to students with mental
				and behavioral health issues;
						(7)expand mental
				health training through internship, post-doctorate, and residency
				programs;
						(8)develop and
				support evidence-based and emerging best practices, including a focus on
				culturally and linguistically appropriate best practices; and
						(9)evaluate and
				disseminate best practices to other colleges and universities.
						(g)Duration of
				grantsA grant under this section shall be awarded for a period
				not to exceed 3 years.
					(h)Evaluation and
				reporting
						(1)EvaluationNot
				later than 18 months after the date on which a grant is received under this
				section, the eligible entity involved shall submit to the Secretary the results
				of an evaluation to be conducted by the entity concerning the effectiveness of
				the activities carried out under the grant and plans for the sustainability of
				such efforts.
						(2)ReportNot
				later than 2 years after the date of enactment of this section, the Secretary
				shall submit to the appropriate committees of Congress a report concerning the
				results of—
							(A)the evaluations
				conducted under paragraph (1); and
							(B)an evaluation
				conducted by the Secretary to analyze the effectiveness and efficacy of the
				activities conducted with grants under this section.
							(i)Technical
				assistanceThe Secretary may provide technical assistance to
				grantees in carrying out this section.
					(j)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this section.
					520E–4.Mental and
				behavioral health outreach and education on college campuses
					(a)PurposeIt
				is the purpose of this section to increase access to, and reduce the stigma
				associated with, mental health services so as to ensure that college students
				have the support necessary to successfully complete their studies.
					(b)National Public
				Education CampaignThe Secretary, acting through the
				Administrator and in collaboration with the Director of the Centers for Disease
				Control and Prevention, shall convene an interagency, public-private sector
				working group to plan, establish, and begin coordinating and evaluating a
				targeted public education campaign that is designed to focus on mental and
				behavioral health on college campuses. Such campaign shall be designed
				to—
						(1)improve the
				general understanding of mental health and mental health disorders;
						(2)encourage
				help-seeking behaviors relating to the promotion of mental health, prevention
				of mental health disorders, and treatment of such disorders;
						(3)make the
				connection between mental and behavioral health and academic success;
				and
						(4)assist the general
				public in identifying the early warning signs and reducing the stigma of mental
				illness.
						(c)CompositionThe
				working group under subsection (b) shall include—
						(1)mental health
				consumers, including students and family members;
						(2)representatives of
				colleges and universities;
						(3)representatives of
				national mental and behavioral health and college associations;
						(4)representatives of
				college health promotion and prevention organizations;
						(5)representatives of
				mental health providers, including community mental health centers; and
						(6)representatives of
				private- and public-sector groups with experience in the development of
				effective public health education campaigns.
						(d)PlanThe
				working group under subsection (b) shall develop a plan that shall—
						(1)target promotional
				and educational efforts to the college age population and individuals who are
				employed in college and university settings, including the use of
				roundtables;
						(2)develop and
				propose the implementation of research-based public health messages and
				activities;
						(3)provide support
				for local efforts to reduce stigma by using the National Mental Health
				Information Center as a primary point of contact for information, publications,
				and service program referrals; and
						(4)develop and
				propose the implementation of a social marketing campaign that is targeted at
				the college population and individuals who are employed in college and
				university settings.
						(e)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this
				section.
					.
		4.Interagency
			 Working Group on College Mental Health
			(a)PurposeIt
			 is the purpose of this section, pursuant to Executive Order 13263 (and the
			 recommendations issued under section 6(b) of such Order), to provide for the
			 establishment of a College Campus Task Force under the Federal Executive
			 Steering Committee on Mental Health, to discuss mental and behavioral health
			 concerns on college and university campuses.
			(b)EstablishmentThe
			 Secretary of Health and Human Services (referred to in this section as the
			 Secretary) shall establish a College Campus Task Force (referred
			 to in this section as the Task Force), under the Federal
			 Executive Steering Committee on Mental Health, to discuss mental and behavioral
			 health concerns on college and university campuses.
			(c)MembershipThe
			 Task Force shall be composed of a representative from each Federal agency (as
			 appointed by the head of the agency) that has jurisdiction over, or is affected
			 by, mental health and education policies and projects, including—
				(1)the Department of
			 Education;
				(2)the Department of
			 Health and Human Services;
				(3)the Department of
			 Veterans Affairs; and
				(4)such other Federal
			 agencies as the Administrator of the Substance Abuse and Mental Health Services
			 Administration and the Secretary jointly determine to be appropriate.
				(d)DutiesThe
			 Task Force shall—
				(1)serve as a
			 centralized mechanism to coordinate a national effort—
					(A)to discuss and
			 evaluate evidence and knowledge on mental and behavioral health services
			 available to, and the prevalence of mental health illness among, the college
			 age population of the United States;
					(B)to determine the
			 range of effective, feasible, and comprehensive actions to improve mental and
			 behavioral health on college and university campuses;
					(C)to examine and
			 better address the needs of the college age population dealing with mental
			 illness;
					(D)to survey Federal
			 agencies to determine which policies are effective in encouraging, and how best
			 to facilitate outreach without duplicating, efforts relating to mental and
			 behavioral health promotion;
					(E)to establish
			 specific goals within and across Federal agencies for mental health promotion,
			 including determinations of accountability for reaching those goals;
					(F)to develop a
			 strategy for allocating responsibilities and ensuring participation in mental
			 and behavioral health promotions, particularly in the case of competing agency
			 priorities;
					(G)to coordinate
			 plans to communicate research results relating to mental and behavioral health
			 amongst the college age population to enable reporting and outreach activities
			 to produce more useful and timely information;
					(H)to provide a
			 description of evidence-based best practices, model programs, effective
			 guidelines, and other strategies for promoting mental and behavioral health on
			 college and university campuses;
					(I)to make
			 recommendations to improve Federal efforts relating to mental and behavioral
			 health promotion on college campuses and to ensure Federal efforts are
			 consistent with available standards and evidence and other programs in
			 existence as of the date of enactment of this Act; and
					(J)to monitor Federal
			 progress in meeting specific mental and behavioral health promotion goals as
			 they relate to college and university settings;
					(2)consult with
			 national organizations with expertise in mental and behavioral health,
			 especially those organizations working with the college age population;
			 and
				(3)consult with and
			 seek input from mental health professionals working on college and university
			 campuses as appropriate.
				(e)Meetings
				(1)In
			 generalThe Task Force shall meet at least 3 times each
			 year.
				(2)Annual
			 conferenceThe Secretary shall sponsor an annual conference on
			 mental and behavioral health in college and university settings to enhance
			 coordination, build partnerships, and share best practices in mental and
			 behavioral health promotion, data collection, analysis, and services.
				(f)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
			
